
	

115 SRES 709 ATS: Condemning Russia’s provocative actions in the Kerch Strait against the Ukrainian navy.
U.S. Senate
2018-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 709
		IN THE SENATE OF THE UNITED STATES
		
			November 27, 2018
			Mr. Johnson (for himself, Mr. Murphy, Mr. Barrasso, Mrs. Shaheen, Mr. Portman, Mr. Rubio, Mr. Markey, Mr. Cotton, Mr. Moran, Mr. Gardner, Mr. Blunt, Mr. Coons, Mr. Durbin, Mr. Risch, Mr. Kyl, Mr. Sullivan, Mr. Flake, Mr. Isakson, Mr. Cassidy, Mr. Grassley, Mr. Burr, Mr. Boozman, Mr. Thune, Mr. Wicker, Mr. Crapo, Mr. Inhofe, Mr. Tillis, Mrs. Feinstein, Mr. Hoeven, Ms. Murkowski, Mr. Heller, Mr. Peters, Mr. Hatch, Mr. Toomey, Mr. Corker, Mr. Menendez, Mr. Merkley, Mr. Daines, Mr. Blumenthal, Mr. Reed, Ms. Baldwin, Mr. Whitehouse, Mr. Young, Mr. Cardin, Ms. Warren, Mr. Graham, Mr. Perdue, Mr. Rounds, Mr. Kaine, Ms. Klobuchar, Mr. Wyden, Mr. Enzi, Mr. Bennet, Mr. Booker, Mr. Casey, and Mrs. Gillibrand) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		November 29, 2018Committee discharged; considered and agreed toRESOLUTION
		Condemning Russia’s provocative actions in the Kerch Strait against the Ukrainian navy.
	
	
 Whereas, on November 24, 2018, Ukraine commemorated the 85th anniversary of the Ukrainian Famine of 1932–1933, known as the Holodomor, in which millions of Ukrainians perished under Soviet policies designed to break Ukrainian resistance to Soviet communist rule and forced collectivization;
 Whereas, on November 25, 2018, Russian Federation military forces fired on three Ukrainian Navy vessels attempting to transit the Kerch Strait between the Black Sea and the Sea of Azov;
 Whereas the three Ukrainian ships were seized by Russian Federation forces, and Ukrainian government officials stated that at least six of the 24 captured Ukrainian sailors were wounded in the incident;
 Whereas the Russian Federation’s seizure of the Ukrainian vessels is a blatant violation of its commitments under international law and a 2003 Agreement between the Russian Federation and Ukraine on cooperation in the use of the sea of Azov and the strait of Kerch;
 Whereas, on May 15, 2018, the Government of the Russian Federation completed construction of a road and rail bridge over the Kerch Strait, connecting Russia with Crimea in Ukraine, and has systematically harassed Ukrainian and international shipping transiting between the Black Sea and the Sea of Azov;
 Whereas, in March 2014, Russian Federation forces invaded and occupied Ukraine’s Crimean peninsula, in full contravention of the Russian Federation's commitments under the United Nations Charter and the Helsinki Final Act condemning the threat or use of force as means of altering international borders;
 Whereas the Government of the Russian Federation has increased considerably its military presence in occupied Crimea since 2014, including increasing military personnel to an estimated 28,000–29,000, adding six new submarines and three frigates to the Black Seas Fleet, and deploying S–400 long-range air defense battalions;
 Whereas the Government of the Russian Federation continues its efforts to destabilize eastern Ukraine, bears responsibility for the ongoing conflict that has cost the lives of over 10,000 Ukrainians, and recently orchestrated illegitimate leadership elections in the Luhansk and Donetsk regions;
 Whereas section 1234 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1659) authorizes the Secretary of Defense, in coordination with the Secretary of State, to provide appropriate security assistance to the Ukrainian Armed Forces; and
 Whereas, on July 25, 2018, Secretary of State Michael Pompeo issued the Crimea Declaration, cementing United States nonrecognition of Russian sovereignty over Crimea and calling upon Russia to uphold its commitments under international law regarding the territorial integrity of other states: Now, therefore, be it
		
	
 That the Senate— (1)strongly condemns the provocative actions of the Government of the Russian Federation in the Kerch Strait against the Ukrainian navy;
 (2)calls upon the Government of Russia to immediately release all Ukrainian crew members and vessels and to cease its harassment of Ukrainian and international shipping transiting the Kerch Strait;
 (3)stresses that the behavior of the Government of the Russian Federation is destabilizing for the entire region and invites further escalations;
 (4)urges members of the international community to unite in opposition to the actions of the Government of the Russian Federation in the Kerch Strait, as they infringe upon fundamental principles of international law affecting all nations;
 (5)welcomes and affirms Secretary of State Pompeo’s Crimea Declaration announcing United States policy to never recognize Russia’s attempted annexation of Crimea;
 (6)reaffirms the unwavering support of the people and the Government of the United States for the people of Ukraine and Ukraine’s territorial integrity; and
 (7)calls upon the President and the entire Administration to implement an all-of-government approach to forcefully express opposition to the Russian Federation’s November 25, 2018, attack on Ukrainian forces at every opportunity.
